Citation Nr: 0118776	
Decision Date: 07/18/01    Archive Date: 07/24/01

DOCKET NO.  95-00 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder, depression, dysthymic disorder and anxiety 
disorder.

2.  Entitlement to a temporary total disability rating under 
the provisions of 38 C.F.R. § 4.29 (2000).

3.  Entitlement to an increased rating for low back strain, 
currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. W. Koennecke, Counsel


INTRODUCTION

The appellant served on active duty from September 1944 to 
June 1946, and from October 1947 to June 1954.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1994 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO).  In February 1997, the Board 
remanded this appeal directing that the RO: 1) conduct 
additional inquiry to attempt to verify the appellant's 
reported inservice stressors; 2) afford the appellant a VA 
orthopedic and neurologic examination with regard to the 
appellant's service connected low back strain, and; 3) 
determine whether the appellant was entitled to service 
connection for anxiety and/or depression.  This being 
accomplished, the appeal is ready for appellate 
consideration.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The appellant did not serve in combat.

2.  Resolving all doubt in the appellant's favor, the 
appellant has produced evidence that supports a finding of 
post-traumatic stress disorder post-service.

3.  Reported inservice stressors have not been verified.

4.  Post-service depression, dysthymic disorder or anxiety 
disorder have not been attributed by competent evidence to 
active service.

5.  The appellant was an inpatient in a VA Medical Center 
from January 24, 1993 to February 15, 1993.  He was admitted 
with a chief complaint of emotional dyscontrol.  The 
discharge summary indicated diagnoses of depression not 
otherwise specified, chronic anxiety disorder with anger 
dyscontrol, and rule out post-traumatic stress disorder.

6.  The evidence fails to establish that service connected 
low back strain, fungal condition of his left hand and leg, 
or fracture of metatarsals of his left foot has required 
hospital admission for a period in excess of 21 days.

7.  The appellant is currently in receipt of the maximum 
schedular evaluation for lumbosacral strain and pronounced 
intervertebral disc syndrome has not been demonstrated on 
objective examination.


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder, depression, dysthymic 
disorder or anxiety disorder were not incurred in or 
aggravated during the appellant's active service.  38 
U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 C.F.R. § 3.304(f) 
(2000).

2.  The criteria for a temporary total disability rating for 
hospitalization have not been met.  38 C.F.R. § 4.29 (2000).

3.  Low back strain is no more than 40 percent disabling.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. Part 4, 
§§ 4.40, 4.45, 4.71a, Diagnostic Code 5295 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for an acquired psychiatric disorder, to 
include post-traumatic stress disorder, depression, dysthymic 
disorder and anxiety disorder.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2000).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (conforming with DSM-IV 
or supported by the findings on the examination report); a 
link, established by medical evidence, between current 
symptoms and an inservice stressor; and credible supporting 
evidence that the claimed inservice stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to this 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed inservice 
stressor.  38 C.F.R. § 3.304(f) (2000).

The Board notes that during the pendency of the appeal, the 
regulation governing the award of service connection for 
post-traumatic stress disorder, 38 C.F.R. 3.304(f), was 
revised.  See 64 Fed. Reg. 32807.  In order to establish 
service connection for post-traumatic stress disorder in 
1994, medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor was required.  If the claimed 
stressor was related to combat, service department evidence 
that the veteran was awarded a Combat Infantryman Badge would 
be accepted in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in service stressor.  
38 C.F.R. § 3.304(f) (1994).

In deciding this appeal, the Board will apply the amended 
version of section 3.304(f) cited above as this version is 
clearly more favorable to the appellant's claim.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991) (where law or 
regulation is amended while a case is pending, the version 
most favorable to the veteran will apply).  The amended 
version of section 3.304(f) removed the requirement of a 
"clear" diagnosis of post-traumatic stress disorder and 
replaced it with the specific criteria that a post-traumatic 
stress disorder diagnosis must be established in accordance 
with 38 C.F.R. § 4.125(a), which mandates that for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV). 

The Board's interpretation that the amended version of 38 
C.F.R. § 3.304(f) is a liberalizing change in the law is 
premised on Cohen v. Brown, 10 Vet. App. 128 (1997), where 
the Court of Appeals for Veteran's Claims (Court) took 
judicial notice of the mental health profession's adoption of 
the DSM-IV in May 1994 (first printing) and its more 
liberalizing standards to establish a diagnosis of post-
traumatic stress disorder, specifically, a change from an 
objective "would evoke . . . in almost anyone" standard in 
assessing whether a stressor is sufficient to trigger post-
traumatic stress disorder, to a subjective standard - would a 
person's exposure to a traumatic event and response involving 
intense fear, helplessness, or horror.  Hence, the Court 
noted that a more susceptible person could have post-
traumatic stress disorder under the DSM-IV criteria given his 
or her exposure to a traumatic event that would not 
necessarily have the same effect on "almost everyone."  
Cohen, 10 Vet. App. 128, 140- 41 (1997). 

We note that the RO has provided the appellant with both 
versions of the regulation and considered the claim under 
both, although on different occasions.  Therefore, there is 
no prejudice to the appellant.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993), Sutton v. Brown, 9 Vet. App. 553 
(1996).  

The RO has met its duty to assist the appellant in the 
development of these claims under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  By virtue of the Statement of the Case and the 
Supplemental Statements of the Case issued during the 
pendency of this appeal, the appellant and his representative 
were given notice of the information, medical evidence, or 
lay evidence necessary to substantiate the claims.  The RO 
made reasonable efforts to obtain relevant records adequately 
identified by the appellant, in fact, it appears that all 
evidence identified by the appellant relative to these claims 
has been obtained and associated with the claims folder.  
Service medical records were previously obtained and 
associated with the claims folder.  Service records were 
developed.  Reported stressors were forward to the U.S. Armed 
Services Center for Research of Unit Records for 
verification.  All identified and relevant medical treatment 
and examination records have been obtained, including those 
from inpatient and outpatient treatment at VA Medical 
Centers.  VA examinations were conducted in 1993, 1995, and 
1999 and copies of the reports associated with the file.  A 
hearing was conducted before the RO in January 1995 and a 
transcript associated with the claims folder.  At the time of 
the hearing, the appellant was informed of the evidence 
needed to complete his claims pursuant to 38 C.F.R. § 3.103 
(2000).  Furthermore, there is no indication from the 
appellant or the representative that there is outstanding 
evidence which would be relevant to this claim.  When the 
Board considers an issue not considered below by the RO, in 
this case because the passage of the Veterans Claims 
Assistance Act came after the RO had completed consideration 
of the case, then the Board must consider whether the 
appellant would be prejudiced by appellate review without 
first returning the case to the RO.  Bernard, 4 Vet. App. at 
384.  Based on the cited findings regarding the development 
previously accomplished in this case, we hold that the 
appellant would not be prejudiced with our consideration of 
the appeal since the duty to assist the appellant has been 
met and no reasonable possibility exists that additional 
assistance would aid in substantiating the claims.

The appellant contends that he has post-traumatic stress 
disorder, anxiety and depression that he attributes to his 
active service.  He served in both the Army and the Navy and 
reported combat experiences during Navy service in World War 
II.  He served as a Seabee.  His most specific and horrifying 
stressor took place while he was on a reconnaissance mission 
in the Philippines.  His patrol was looking down onto a 
village and watched enemy soldiers tormenting and torturing 
the villagers.  He witnessed an enemy soldier grab a baby out 
of a mother's arms, throw the baby into the air and bayonet 
it.  They marched around with the baby on the bayonet.  Then 
they serially raped the mother.  The appellant indicated that 
he almost went to pieces and had to be restrained by his 
comrades from running into the village.  He also had friends 
killed around him several times.  In spite of his efforts, 
they would die before the medics could arrive.

Service personnel records documented service in the 5th U. S. 
Naval Construction Battalion.  The appellant served in the 
Philippine Islands more than 30 days subsequent to February 
27, 1945 and participated in the Victor 5 Operation of 
Parang, Polloc Harbor, Mindanao in April 1945.  He was 
authorized to wear the Seabee insignia.  He participated in 
the occupation of North China for a period of 30 days or more 
in December 1945.

The U.S. Armed Services Center for Research of Unit Records 
was able to verify that while in the Republic of the 
Philippines, the appellant's assigned unit came under 
artillery bombardments, mortar fire and bombing raids.  The 
unit history indicated the loss of only one Seabee as a 
result of these raids.  The research confirmed that regular 
searching parties were sent out to scour the countryside for 
enemy planes.  They were unable to verify that the appellant 
observed an enemy patrol committing atrocities in a 
Philippine village.

A review of the service medical records revealed that no 
psychiatric abnormalities were identified for both periods of 
active service.  During service examination in August 1944 
and January 1952, his psychiatric evaluation was normal.

VA Medical Center records that documented a hospital 
admission in November 1973 failed to indicate a psychiatric 
diagnosis.  As part of a disability retirement examination 
conducted in July 1977, the appellant reported a history of 
frequent trouble sleeping, depression or excessive worry, 
loss of memory or amnesia, and nervous trouble of any sort.  
No psychiatric diagnoses were offered.  Private medical 
records and VA Medical Center records throughout the 1980's 
failed to indicate any complaints of or diagnosis for a 
psychiatric disorder.  

The appellant had inpatient psychiatric admissions to the VA 
Medical Center in October 1992 and from January 24, 1993 to 
February 15, 1993.  The discharge summary for the second 
admission indicated diagnoses of depression not otherwise 
specified, chronic anxiety disorder with anger dyscontrol, 
and rule out post-traumatic stress disorder.  Physical 
examination was said to be non-contributory except for his 
complaint of chronic pain due to degenerative joint disease.

A VA examination was conducted in October 1993.  The 
appellant reported active combat with the enemy in a battle 
and involvement in reconnaissance missions.  His major trauma 
was when he witnessed the killing of an infant by an enemy 
soldier. The appellant reported increasing problems with 
involving flashbacks of his combat experiences and intrusive 
distressful thoughts.  He reported increasing sleep problems 
with nightmares.  He did not describe any avoidant behavior 
or an exaggerated startle response.  He was cooperative and 
compliant during the interview and alert and oriented 
throughout.  Grooming was somewhat disheveled and hygiene was 
adequate.  His affect was broad and appropriate.  His mood 
was reported as anxious and dysphoric.  There were no 
psychotic thoughts although he did relate in a circumstantial 
manner.  There was no significant impairment in concentration 
or immediate recall.  He had impaired insight into his 
illness and situation.  There was no suicidal ideation.  
Depressive mood disorder with anxiety features was diagnosed.  
The appellant was not suffering from post-traumatic stress 
disorder related to his combat experiences.

VA Medical Center records documented treatment in the mental 
health clinic beginning in 1993.  Subsequent notations 
documented ongoing treatment for post-traumatic stress 
disorder 

The appellant was admitted for inpatient treatment of major 
depression and post-traumatic stress disorder in August 1994.  
He was exhibiting trembling on admission and it was 
determined after consultation that the appellant was being 
very histrionic with pseudo-seizures and hyperventilation.  
He appeared to ambulate fairly when he felt no one was 
watching him and started holding the guardrail and looking 
depressed when he was being watched.  His prognosis was 
guarded due to the severity and nature of his many combined 
illnesses, pseudo-seizures and medication noncompliance.

The appellant testified before the RO in January 1995 but 
declined to offer any additional testimony regarding post-
traumatic stress disorder.

A VA examination was conducted in March 1995.  The appellant 
indicated that he was seeking service connection for post-
traumatic stress disorder and reported that he thought of it 
all of the time.  The physician reported a review of the 
claims folder and past medical records.  The appellant 
presented a clear-cut diagnostic picture of post-traumatic 
stress disorder.  He had more than sufficient combat trauma 
as noted in the examination and as previously noted in prior 
work-ups.  He also presented with an overwhelming symptom 
pattern that was indicative of post-traumatic stress 
disorder.  The physician noted the prior diagnoses of anxiety 
and depression and also the possibility of post-traumatic 
stress disorder with ongoing treatment for post-traumatic 
stress disorder.  The appellant reported a history of painful 
reexperiencing phenomenon, with daily, painful, intrusive 
memories of his combat experiences and nightmares.  He 
reported a great deal of distress when exposed to stimuli 
that reminded him of his combat experiences.  He suffered 
from all of the avoidance and withdrawal symptoms of post-
traumatic stress disorder.  The appellant had decreased 
interest in almost everything, particularly with social 
associations.  He had sadness, depression and anxiety through 
the years.  He reported all of the hyperarousal symptoms of 
post-traumatic stress disorder and slept at best 2-3 hours a 
night even with the help of medication.  He was easily 
irritated and angered.  He had a decreased ability to 
concentrate and stay focused.  He was easily startled and 
described tremors or seizures that were likely to be, at 
least to some degree, physiologic manifestations of his 
anxiety.  The appellant reported his stressors as before.  On 
mental status examination he was alert, oriented and appeared 
rather anxious.  There was no evidence of delusions or 
hallucinations and his cognitive abilities were grossly 
intact.  The physician opined that the appellant provided a 
very clear history that demonstrated that he had suffered 
from post-traumatic stress disorder throughout the post-war 
period.  Anxiety and depression were frequent features of 
post-traumatic stress disorder and with the combat trauma 
history and symptom pattern as noted, any other symptoms of 
anxiety and depression should be subsumed under the diagnosis 
of post-traumatic stress disorder.  

VA Medical Center records from June 1995 documented ongoing 
treatment for depression, post-traumatic stress disorder and 
dementia.  

A VA examination was conducted in July 1999.  The appellant 
reported continued problems with depression, lack of energy, 
concentration problems, worries, irritability, difficulty 
relaxing and low self-esteem.  He denied problems with sleep 
or appetite.  The appellant reported intrusive memories of 
being a sniper up in a tree and seeing the baby killed.  He 
had memories about killing the enemy and how they did not 
want to die.  On objective examination he was well nourished 
and demonstrated appropriate grooming and hygiene.  He seemed 
slightly confused about the interview.  His speech was clear 
with a fair ability to express himself.  He was aware of the 
place of the interview but did not know the day or the date.  
He was confused about the questions being asked and vague in 
his responses.  He exhibited some cognitive problems and 
confusion.  The psychologist indicated that the appellant 
seemed to be having problems with depression and a cognitive 
disorder.  Although he had experienced trauma during service 
and had some intrusive memories, he did not exhibit enough 
symptoms of post-traumatic stress disorder to warrant a 
diagnosis.  For example, he did not report nightmares, 
detachment, sleep disturbance, anger outbursts, 
hypervigilance, or an exaggerated startle response.  He 
seemed to have a mild mood disorder manifested by sadness and 
irritability.  He also had problems with memory and 
confusion, which were occurring daily and increasing in 
intensity.  His problems were primarily in mood and cognitive 
functioning.  A thorough work-up for the cognitive disorder 
to determine if there was a physical cause was recommended.  
Adult onset dysthymic disorder and cognitive disorder were 
diagnosed.

Subsequent medical evaluations in VA Medical Center records 
dated in 2000 indicated confusion resulting from Alzheimer's 
disease and organic brain syndrome.

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

a) Post-traumatic stress disorder.

In order to prevail on a claim for service connection for 
post-traumatic stress disorder, competent, diagnostically 
sufficient medical evidence diagnosing post-traumatic stress 
disorder must be been presented.  We note that not all 
examiners are in agreement in this regard.  Based on 
essentially the same reported stressors, the VA examiner in 
October 1993 and July 1999 concluded that the appellant did 
not have post-traumatic stress disorder.  The VA examiner in 
1995 firmly believed that the exhibited post-traumatic stress 
disorder, and his conclusion was supported by the diagnosis 
maintained in outpatient treatment records and during 
hospitalization in August 1994.  Resolving all doubt in the 
appellant's favor, these opinions are equally supportable and 
sufficiently in equipoise, so that we accept that medical 
evidence of post-traumatic stress disorder has been 
submitted.  The positive opinions link his current symptoms 
and an inservice stressor, specifically, the atrocities he 
observed being committed in the Philippine village. 

Although we recognize that during World War II, the Seabees 
provided combat service to their country, our review of the 
appellant's service records does not reveal any indicia of 
combat service, therefore the provisions of 38 U.S.C.A. 
§ 1154 (West 1991) as well as the combat provisions of 
38 C.F.R. § 3.304(f) do not apply.  Credible supporting 
evidence that the claimed inservice stressor occurred must be 
and has not been presented.  His primary reported stressor 
couldn't be verified.  Although it was verified that members 
of his unit went on patrols, the atrocities he reported 
against civilians are not verified.  Furthermore, although he 
indicated that he witnessed many of his friends being killed, 
only one Seabee was confirmed as killed during the 
appellant's service.  The appellant had never indicated that 
he witnessed that particular serviceman's death in any 
statements.  Accordingly, none of his reported inservice 
stressors have been verified, and therefore service 
connection for post-traumatic stress disorder is not 
warranted.

We hold therefore that the preponderance of the evidence is 
against the claim for service connection for post-traumatic 
stress disorder that there is no doubt to be resolved.

b) Depressive and anxiety disorders.

Service connection generally requires medical evidence of a 
current disability; evidence of incurrence or aggravation of 
a disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, a nexus, or 
link, between the inservice disease or injury and the current 
disability as provided by competent medical evidence.  Cohen 
v. Brown, 10 Vet. App. 128, 137 (1997); Caluza v. Brown, 7 
Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 
1996) (table); see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303 (1998); Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
postservice symptomatology.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 495 (1997); McCormick v. Gober, 14 
Vet. App. 39 (2000).  Establishing direct service connection 
for a disability that was not clearly present in service 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  
For some factual issues, competent lay evidence may be 
sufficient.  Lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno v. Brown, 6 Vet. App. at 469.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

Competent evidence of a post-service depressive mood disorder 
and an anxiety disorder has been presented.  No psychiatric 
abnormality was noted in either period of active service, nor 
was any psychiatric diagnosis noted for many years after 
separation from service.  We have taken into consideration 
that the 1995 VA examiner indicated that anxiety and 
depression were features or symptoms of the appellant's post-
traumatic stress disorder, which he attributed to the 
appellant's active service.  As previously found, service 
connection for post-traumatic stress disorder is not 
warranted, and no other examiners have attributed a 
depressive disorder or an anxiety disorder, rather than 
symptoms of depression or anxiety, to active service.  The 
Board is persuaded that since no psychiatric diagnosis was 
made in service and since no psychiatric diagnosis was 
indicated for decades after service (even in the records 
covering those periods that are contained in the claims 
folder) that the preponderance of the evidence is against the 
claim.  We have not been presented with competent evidence of 
a relationship or connection between a post-service 
depressive disorder or anxiety disorder and a disease 
contracted or an injury sustained during service.  We have 
considered the appellant's contentions, however lay 
statements are not competent evidence of a nexus to service, 
which requires competent medical opinion in this instance.  
The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.

The representative has asserted that there is medical 
evidence that the "cognitive disorder referred to as 
depression is secondary to the veteran's service connected 
back condition."  See Appellant's Brief, dated June 27, 
2001.  We do not agree.  The VA examiner in July 1999 
diagnosed a cognitive disorder in addition to a mild mood 
disorder.  There is no competent assertion anywhere in the 
records that depression was secondary to the appellant's back 
condition, therefore there is no basis to consider an award 
of service connection on a secondary basis.  Additional work-
up was recommended to determine if there was a physical cause 
to explain the cognitive disorder.  The representative has 
also requested a Remand for further examination due to the 
examiner's recommendation.  We decline the request for a 
Remand for further examination as the work-up has been 
conducted and documented in subsequent VA Medical Center 
records.  These indicated that the appellant's confusion 
resulted from Alzheimer's disease and organic brain syndrome, 
neither of which is service connected.   

Temporary total disability.

A total disability rating (100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established that a service connected disability 
has required hospital treatment in a Department of Veterans 
Affairs or an approved hospital for a period in excess of 21 
days or hospital observation at Department of Veterans 
Affairs expense for a service connected disability for a 
period in excess of 21 days.  38 C.F.R. § 4.29 (2000).

The appellant is service connected for low back strain, 
fungal condition of his left hand and leg, and for fracture 
of metatarsals of his left foot.

In a Notice of Disagreement dated in March 1994, the 
appellant indicated that he was hospitalized in a VA Medical 
Center and treated for his service connected back condition 
in January and February 1993.  A discharge summary from the 
VA Medical Center confirmed that the appellant was an 
inpatient from January 24, 1993 to February 15, 1993, for a 
total of 22 inpatient days.  He was admitted with a chief 
complaint of emotional dyscontrol.  He had chronic pain and 
depression and had been in a rage for quite a few days.  
There was some suicidal ideation.  The discharge summary 
indicated diagnoses of depression not otherwise specified, 
chronic anxiety disorder with anger dyscontrol, and rule out 
post-traumatic stress disorder on Axis I.  Axis III diagnoses 
included degenerative joint disease with chronic pain.  The 
discharge summary documented that the appellant was admitted 
to and maintained on the psychiatry ward.  Physical 
examination was said to be non-contributory except for his 
complaint of chronic pain due to degenerative joint disease.  
Medication was prescribed for degenerative joint disease.

The appellant's contention that he was admitted to a VA 
Medical Center for a period in excess of 21 days has been 
confirmed.  There is evidence that he was treated for 
degenerative joint disease this admission.  There is evidence 
that chronic pain associated with degenerative joint disease 
contributed to his psychiatric state.  However, in order to 
prevail on a claim for benefits under the provisions of 
38 U.S.C.A. § 4.29, the appellant must establish that a 
service connected disability has required hospital treatment 
or observation.  In the instant case, the evidence 
established that a nonservice connected psychiatric 
disability required hospital admission.  There is evidence 
that chronic pain was a contributory factor, but pain was 
attributed to degenerative joint disease and the appellant is 
not service connected for degenerative joint disease.  We 
further note that for the entire admission, he was maintained 
on the psychiatry ward.  The appellant is not service 
connected for a psychiatric disability.  The evidence fails 
to establish that service connected low back strain, fungal 
condition of his left hand and leg, and for fracture of 
metatarsals of his left foot has required hospital admission 
for a period in excess of 21 days.  Therefore, the 
preponderance of the evidence is against the claim.

Increased rating.

Service connection was established in a March 1973 rating 
decision for low back sprain, and the disability was assigned 
a 10 percent evaluation.  In October 1980, the RO denied 
service connection for degenerative arthritis of the spine.  
In a May 1992 rating decision, the evaluation for low back 
strain was inreased to 40 percent, based on severe limitation 
of motion in the lumbar spine.  This appeal stems from a 
January 1994 rating decision that confirmed and continued the 
40 percent evaluation.

The appellant testified before the RO in January 1995.  He 
complained of swelling over his tailbone.  He had pain that 
went down one or the other leg all of the time.  It was a 
shooting pain and then it stayed.  Stepping on uneven ground 
increased his pain and he would have to sit down for a while.  
He could not stoop over at the waist very much.  He could not 
lift any kind of weight.  Sometimes the pain got so bad that 
he would be in bed for 3 days at a time.  This would happen 
about 4 times a year.  It helped when he could move around 
and do something.  He was currently receiving treatment at 
the VA Medical Center for his back.  He was not allowed to 
work.

The RO has met its duty to assist the appellant in the 
development of this claim under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  By virtue of the Statement of the Case and the 
Supplemental Statements of the Case issued during the 
pendency of the appeal, the appellant and his representative 
were given notice of the information, medical evidence, or 
lay evidence necessary to substantiate the claim for an 
increased rating.  The RO obtained the VA Medical Center 
treatment records identified by the appellant.  VA 
examinations were conducted in March 1995, November 1998, and 
July 1999, and copies of the reports associated with the 
file.  A hearing was conducted before the RO in January 1995 
and a transcript associated with the claims folder.  At the 
time of the hearing, a discussion regarding the remaining 
outstanding evidence was had and the evidence subsequently 
obtained.  There is no indication from the appellant or the 
representative that there is outstanding evidence which would 
be relevant to this claim.  Based on the cited findings 
regarding the development previously accomplished in this 
case, we hold that the appellant would not be prejudiced with 
our consideration of the appeal since the duty to assist the 
appellant has been met and no reasonable possibility exists 
that additional assistance would aid in substantiating the 
claim.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
examinations as ordered by the Board in February 1997 were 
conducted and the case is ready for appellate review.  
Stegall v. West, 11 Vet. App. 268 (1998).

Disability evaluations are determined by the application of a 
schedule of rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (2000).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2000); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

While evaluation of a service-connected disability requires 
review of the appellant's medical history, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Therefore, although the Board has reviewed 
all the evidence of record, it finds that the most probative 
evidence is that which has been developed immediately prior 
to and during the pendency of the claim on appeal.  Lay 
testimony is competent only when it regards the readily 
observable features or symptoms of injury or illness.  Layno 
v. Brown, 6 Vet. App. 465, 469-70 (1994).  The appellant is 
competent to state that his condition is worse.  However, the 
training and experience of the medical personnel makes their 
findings more probative as to the extent of the disability.  
The Board assigns more probative value to the objective 
observations of trained medical personnel when compared to 
the subjective reports of interested parties. 

VA Medical Center records in October 1993 documented 
complaints of severe low back pain with the appellant 
requesting admission to the hospital.  X-ray examination of 
the lumbosacral spine revealed mild C-scoliosis with 
convexity to the right and an otherwise normal lumbosacral 
spine.

A VA examination was conducted in March 1995.  The appellant 
stated that he had not been told he needed surgery or that he 
had a herniated nucleus pulposus.  He felt his condition had 
gradually become worse the past few years.  He complained of 
constant dull aching to sharp pain in the low back.  The pain 
radiated down to the hips in both legs.  The pain was 
aggravated by prolonged walking, sitting, standing, lifting, 
twisting, turning, bending, stooping, squatting and kneeling.  
On objective examination he had a left limp.  Heel to toe 
walk was unsatisfactory.  Deep tendon reflexes were normal.  
He reported decreased feeling to light touch over the 
entirety of both extremities.  Muscle strength was 4/5.  
There were no postural abnormalities, no fixed deformity and 
slight spasm and tenderness of the musculature of the back.  
Forward flexion was to 50 degrees; extension to 5 degrees; 
left lateral flexion to 10 degrees; right lateral flexion to 
20 degrees; left rotation to 15 degrees; right rotation to 25 
degrees.  He exhibited facial grimaces with movement.  X-ray 
examination revealed a mildly osteoarthritic spine.  Chronic 
lumbosacral strain and mild degenerative joint disease of the 
lumbosacral spine was diagnosed.

VA Medical Center records in 1997 documented a diagnosis of 
osteoarthritis.  In August 1998 he was still having low back 
pain but not as constant or severe.  Osteoarthritis was 
indicated.

A VA examination was conducted in November 1998.  The 
appellant reported his pain at a constant 8/10, with 
stiffness and fatigue.  He had daily flare-ups with pain of 
9-10/10, and this occasionally went on for 2-3 hours.  
Precipitating factors were bending over or stooping, and the 
pain was alleviated when he took an aspirin.  Sitting down 
also helped his pain.  On physical examination he walked with 
a broad-based gait.  Deep tendon reflexes were 1+ and equal 
in the upper and lower extremities.  He had positive Romberg 
testing.  He had pain with flexion at 60 degrees and 
extension pain at 30 degrees.  He reported no pain on right 
or left lateral bending.  He reported right and left rotation 
pain at 30 degrees in the lumbar region.  He reported hip 
pain when he crossed his legs.  He was unable to heel to toe 
ambulate.  There was right lower thoracic and lumbar spasm 
present on palpation, and he reported tenderness bilaterally.  
X-ray examination revealed mild dextroscoliosis of the lumbar 
spine with degenerative changes.  The overall appearance had 
not changed significantly since the 1995 study.  The 
concluding diagnoses were degenerative disc disease and 
degenerative joint disease of the lumbar spine and chronic 
lumbar strain.

A VA examination was conducted in July 1999 by the same 
examiner as in 1998.  The appellant reported current, 
constant pain of 7/10.  He had weakness and stiffness.  He 
had lack of endurance.  He could walk 1/2-mile before he had to 
give out for the rest of the day.  He had flare-ups of pain 
that were 8/10 on a daily basis that lasted 30-45 minutes.  
There were unknown precipitating and alleviating factors.  He 
did no lifting.  He was ambulatory with a slight limp.  He 
had some difficulty arising from a sitting position.  He had 
pain at 80 degrees of flexion.  Extension pain began at 20 
degrees.  He had right lateral bending pain that began at 10 
degrees and went to 30 degrees.  He had right and left 
rotational pain at 20 degrees that went to 30 degrees.  His 
deep tendon reflexes were 2+ at the patella and 1+ at the 
Achilles.  He had a negative Babinski.  Sensation was intact 
in the lower extremities.  Stiffness in his feet made him 
unable to heel and toe walk.  He exhibited smooth sitting 
when he went to sit and dress his lower extremities.  His 
musculature was normal.  There was mild tenderness on 
palpation at the lumbar level.  Degenerative joint disease, 
degenerative disc disease, and chronic lumbosacral strain was 
diagnosed.

In February 2000 records, he reported chronic low back pain 
that was associated with lower extremity pain while sitting, 
but that was relieved by standing or walking short distances.

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service connected low back strain has been evaluated under 
the criteria for rating lumbosacral strain.  Lumbosacral 
strain manifested by severe disability; with listing of whole 
spine to opposite side, positive Goldthwaite's sign; marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, is assigned a 40 percent 
rating.  Lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position, is assigned a 20 percent rating.  
Lumbosacral strain with characteristic pain on motion is 
assigned a 10 percent rating.  With slight subjective 
symptoms only, a 0 percent rating is warranted.  38 C.F.R. 
§ 4.71a; Diagnostic Code 5295 (2000).  The appellant is 
currently in receipt of the maximum schedular evaluation 
under this code and therefore, further discussion of the 
evidence as it pertains to this Diagnostic Code is not 
necessary.

We have considered the application of other relevant 
Diagnostic Codes in order to determine whether the appellant 
is entitled to a higher evaluation.  The appellant is in 
receipt of the maximum schedular evaluation for limitation of 
motion of the lumbar spine, therefore a higher evaluation is 
not possible under these criteria.  38 C.F.R. § 4.71a; 
Diagnostic Code 5292 (2000).  There is no evidence of 
ankylosis, therefore Diagnostic Code 5289 is not applicable.  
The Board has also considered the application of 38 C.F.R. 
§§ 4.40 and 4.45 when rating this disability.  Spurgeon v. 
Brown, 10 Vet. App. 194, 196 (1997); DeLuca v. Brown, 8 Vet. 
App. 202 (1995); Johnson v. Brown, 9 Vet. App. 7, 10-11 
(1996).  In assessing the functional loss, if any, of a 
musculoskeletal disability, inquiry must be directed towards 
findings of less movement that normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination; and painful movement.  However, the DeLuca 
provisions are applicable to limitation of motion, and the 
appellant is already in receipt of the maximum evaluation for 
a limitation in range of motion.  Johnson v. Brown, 9 Vet. 
App. 7, 11 (1996).

This claim was remanded by the Board in February 1997 for a 
determination of whether there was pronounced intervertebral 
disc syndrome.  Pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, and little intermittent relief is 
assigned a 60 percent rating.  38 C.F.R. § 4.71a; Diagnostic 
Code 5293 (2000).  Although the VA examiner has diagnosed 
degenerative disc disease, there has been no X-ray evidence 
of any disc abnormalities.  Competent medical evidence of 
pronounced intervertebral disc syndrome has not been 
presented.  Sciatic neuropathy has not been documented.  Deep 
tendon reflexes were consistently present.  Muscle spasm was 
described as mild tenderness.  Outpatient treatment records 
attributed low back pain to osteoarthritis.  We afford the 
objective medical evidence a higher degree of probative value 
over the lay assertions of the appellant.  The preponderance 
of the evidence is therefore against a higher evaluation and 
there is no doubt to be resolved.

Extraschedular considerations.

In an exceptional case where the schedular standards are 
found to be inadequate, the field station is authorized to 
refer the case to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2000).  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked inference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Board must address referral under 
38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  The Board considered the 
question of referral for extraschedular consideration in its 
February 1997 Remand, and we do not find that any of the 
evidence developed since the Remand warrants further action 
on this question.  VAOPGCPREC. 6-96 (1996).  The Board finds 
that the schedular criteria and currently assigned 
evaluations for low back strain, fungal condition of his left 
hand and leg, and for fracture of metatarsals of his left 
foot are adequate and that the appellant does not present 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards.  Marked inference with employment or frequent 
periods of hospitalization due to any of the service 
connected disabilities has not been shown.


ORDER

Service connection for an acquired psychiatric disorder, to 
include post-traumatic stress disorder, depression/dysthymic 
disorder and anxiety disorder is denied.  A temporary total 
disability rating under the provisions of 38 C.F.R. § 4.29 
(2000) is denied.  An increased rating for low back strain is 
denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

